DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/13/21 is acknowledged.  The traversal is on the ground(s) that there is not a search burden.  This is not found persuasive because of the different classification and text searches required to find the specific details of the withdrawn claims, as mentioned in para 3 of the 10/12/21 restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.  Claims 19-20 are withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Light emitting diode display having an encapsulation layer with controlled angles


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 14 each recite the limitation “a refractive index of a material of the first encapsulation layer is greater than a refractive index of a material of each of layer structures directly on both sides of the first encapsulation layer in a direction perpendicular to the substrate.”  The metes and bounds of the claimed limitation can not be determined for the following reasons: (1) it is unclear what layers the “layer structures” refer to; (2) it is unclear, if e.g. one of these “layer structures” has plural layers, if the refractive index of the first encapsulation layer needs to be greater than the refractive index of one of the plural layers or if it needs to have a refractive index greater than all of the plural layers. Further regarding (1), it is unclear if the “layer structure” on the non-light-emitting side of the LED includes one or more of the layers of the claimed light emitting diode (e.g. cathode; light-emitting layer; anode), and/or the pixel defining layer; and/or the driver circuit layer; and/or the substrate. On the light-emitting side of 
	Claims 2-13 and 15-20 depend from claims 1 and 14 and inherit their deficiencies without remedying them.

	Claims 1 and 14 each recite the limitation “a surface of the sidewall close to the light emitting diode.” The metes and bounds of the claimed limitation can not be determined for the following reasons: The term “close” is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear just what determines if the surface is “close” or not. For example, it is unclear if the surface must be within e.g. 0.5 nm, 1 nm, 2 nm, 5 nm, 10 nm, 25 nm, 50 nm, 100 nm, etc., of the diode, and which of these values is the cutoff between close and not close. 
If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear.
Claims 2-13 and 15-20 depend from claims 1 and 14 and inherit their deficiencies without remedying them.

	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection 
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Interpretation
Because certain limitations are unclear, as explained in the 112(b) rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: 
“a refractive index of a material of the first encapsulation layer is greater than a refractive index of a material of each of layer structures directly on both sides of the first encapsulation layer in a direction perpendicular to the substrate” will require the first encapsulation layer to have a higher refractive index than the immediately physically adjoining layer on the top of it, and to have a higher refractive index than the immediately physically adjoining layer on the bottom of it.
“close” will be interpreted as being any distance from the diode to the top of the encapsulation layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





Claim(s) 1-5 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0027731 A1 (“Kim”) in view of US 2018/0175118 A1 (“Toyoda”).
Kim teaches:

1. A light emitting diode display panel comprising (see e.g. Fig. 5): 
a substrate 200;
a light emitting diode 300/600/700 on the substrate; 
a pixel defining layer 400/800/500 on the substrate and defining a pixel opening, the light emitting diode being within the pixel opening.

Kim does not explicitly teach an encapsulation layer, so does not teach:

a first encapsulation layer on a light emitting side of the light emitting diode; 
wherein
a portion of the first encapsulation layer within the pixel opening comprises a sidewall inclined with respect to the substrate, 
a surface of the sidewall close to the light emitting diode comprises a plurality of first portions and a plurality of second portions alternately arranged in a direction away from the light emitting diode and connected to each other, 

a refractive index of a material of the first encapsulation layer is greater than a refractive index of a material of each of layer structures directly on both sides of the first encapsulation layer in a direction perpendicular to the substrate.  

However, Kim does teach that the pixel defining layer 400/800/500 around the pixel opening comprises a sidewall inclined with respect to the substrate, 
a surface of the sidewall close to the light emitting diode comprises a plurality of first portions (horizontal portions) and a plurality of second portions (at angles theta1 and theta2, see Fig. 4) alternately arranged in a direction away from the light emitting diode and connected to each other, 
inclination angles of the plurality of first portions with respect to the substrate (these portions are horizontal to the substrate, so the angles are 0 degrees) are smaller than inclination angles (theta1 and theta2) of the plurality of second portions with respect to the substrate.

	Toyoda teaches an encapsulation layer 81 directly on the outer electrode 70 of the LED. This layer is very thin (see para 37, wherein they may be “several nm”). It is shown to be conformal to the electrode 70 (Fig. 2). Thus, when this film, and further outer layers such as 85 or 90, are added to the invention of Kim, the encapsulation layer would be 
	Thus, Toyoda and Kim teach and/or suggest as obvious to one of ordinary skill in the art:

a first encapsulation layer (e.g. Toyoda’s 81) on a light emitting side of the light emitting diode; 
wherein
a portion of the first encapsulation layer within the pixel opening comprises a sidewall inclined with respect to the substrate, 
a surface of the sidewall close to the light emitting diode comprises a plurality of first portions and a plurality of second portions alternately arranged in a direction away from the light emitting diode and connected to each other, 
inclination angles of the plurality of first portions with respect to the substrate are smaller than inclination angles of the plurality of second portions with respect to the substrate (see discussion above how 81 would obtain the same profile as Kim’s angles), and 
a refractive index of a material of the first encapsulation layer is greater than a refractive index of a material of each of layer structures directly on both sides of the first encapsulation layer in a direction perpendicular to the substrate (see para 49, wherein the refractive index of the electrode 70 is 0.17, the refractive index of the adjusting layer or claimed “first encapsulation layer” is 2.0, and the index of refraction of the sealing layer 90 or inorganic passivation is 1.8, and the index of refraction of the resin is 1.5).  


Kim and Toyoda together further teach and/or suggest as obvious to one of ordinary skill in the art:

2. The light emitting diode display panel of claim 1, wherein the plurality of first portions are parallel to the substrate (Kim, Fig. 4).  

3. The light emitting diode display panel of claim 2, wherein the inclination angles of the plurality of second portions with respect to the substrate increase in the direction away from the light emitting diode (Kim, Fig. 3; para 16-17, wherein theta1 can be 30-75 degrees, and theta2 can be 30-60 degrees; it is well within the skill of one of ordinary skill in the art to choose values near 30 for theta 1 and values near 60 for theta2).  
Applicant has not disclosed that the claimed size is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.  The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine 
It has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).


4. The light emitting diode display panel of claim 1, 
wherein 
the pixel defining layer comprises a plurality of pixel defining sub-layers (400 and 500) stacked in a direction away from the substrate, 
the pixel opening comprises a plurality of pixel sub-openings respectively penetrating through the plurality of pixel defining sub-layers (Kim, Fig. 4), and 
opening areas of the plurality of pixel sub-openings increase in the direction away from the substrate (Kim, Fig. 4).  

5. The light emitting diode display panel of claim 4, wherein inclination angles of sides of the plurality of pixel sub-openings with respect to the substrate increase in the direction away from the substrate (Kim, Fig. 4).  

8. The light emitting diode display panel of claim 1, wherein the first encapsulation layer is made of an inorganic material (Toyoda, para 36-38).  

9. The light emitting diode display panel of claim 8, further comprising 
a second encapsulation layer (e.g. Toyoda’s 85 or para 49’s resin) directly on a side of the first encapsulation layer away from the light emitting diode, the second encapsulation layer is made of an organic material (para 36, 39), and 
a refractive index of the first encapsulation layer is greater than a refractive index of the second encapsulation layer (para 49).  

10. The light emitting diode display panel of claim 1, wherein 
the light emitting diode comprises a first electrode (300), 
the first encapsulation layer is directly on the first electrode (Kim, Fig. 3), and 
the first electrode is conformal with the first encapsulation layer (in combination, Toyoda’s 81 would conformal to the layers under it, and thus would be conformal to 300 on the surface of 300).  

11. The light emitting diode display panel of claim 10, wherein the first electrode is a transparent electrode (Kim, para 61).  

12. The light emitting diode display panel of claim 1, wherein the first encapsulation layer is uniform in thickness (see Toyoda’s Fig. 2).  



14. A method for manufacturing a light emitting diode display panel, comprising: 
providing a substrate 200; 
forming a pixel defining layer 400/800/500 on the substrate, the pixel defining layer defining a pixel opening; 
forming a light emitting diode 300/600/700 on the substrate, the light emitting diode being formed within the pixel opening; 

Kim does not explicitly teach an encapsulation layer, so does not teach:
forming a first encapsulation layer on a light emitting side of the light emitting diode 
such that a portion of the first encapsulation layer within the pixel opening comprises a sidewall inclined with respect to the substrate, 
a surface of the sidewall close to the light emitting diode comprises a plurality of first portions and a plurality of second portions alternately arranged in a direction away from the light emitting diode and connected to each other, 
inclination angles of the plurality of first portions with respect to the substrate are smaller than inclination angles of the plurality of second portions with respect to the substrate, 


However, Kim does teach that the pixel defining layer 400/800/500 around the pixel opening comprises a sidewall inclined with respect to the substrate, 
a surface of the sidewall close to the light emitting diode comprises a plurality of first portions (horizontal portions) and a plurality of second portions (at angles theta1 and theta2, see Fig. 4) alternately arranged in a direction away from the light emitting diode and connected to each other, 
inclination angles of the plurality of first portions with respect to the substrate (these portions are horizontal to the substrate, so the angles are 0 degrees) are smaller than inclination angles (theta1 and theta2) of the plurality of second portions with respect to the substrate.

	Toyoda teaches an encapsulation layer 81 directly on the outer electrode 70 of the LED. This layer is very thin (see para 37, wherein they may be “several nm”). It is shown to be conformal to the electrode 70 (Fig. 2). Thus, when this film, and further outer layers such as 85 or 90, are added to the invention of Kim, the encapsulation layer would be conformal to the surface of Fig. 5 of Kim, and thus the claimed inclination angles of Kim would exist in the encapsulation layer.
	Thus, Toyoda and Kim teach and/or suggest as obvious to one of ordinary skill in the art:

such that a portion of the first encapsulation layer within the pixel opening comprises a sidewall inclined with respect to the substrate, a surface of the sidewall close to the light emitting diode comprises a plurality of first portions and a plurality of second portions alternately arranged in a direction away from the light emitting diode and connected to each other, inclination angles of the plurality of first portions with respect to the substrate are smaller than inclination angles of the plurality of second portions with respect to the substrate (see discussion above how 81 would obtain the same profile as Kim’s angles), 
wherein a refractive index of a material of the first encapsulation layer is greater than a refractive index of a material of each of layer structures directly on both sides of the first encapsulation layer in a direction perpendicular to the substrate (see para 49, wherein the refractive index of the electrode 70 is 0.17, the refractive index of the adjusting layer or claimed “first encapsulation layer” is 2.0, and the index of refraction of the sealing layer 90 or inorganic passivation is 1.8, and the index of refraction of the resin is 1.5).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Toyoda to the invention of Kim. The motivation to do so is that the combination produces the predictable results of forming encapsulation layers and device layers with the materials (and thus indexes of refraction) in order to have improved extraction efficiency of light (para 49).

Kim and Toyoda together further teach and/or suggest as obvious to one of ordinary skill in the art:

15. The method of claim 14, wherein the plurality of first portions are formed to be parallel to the substrate (Kim, Fig. 3).  

16. The method of claim 15, wherein the inclination angles of the plurality of second portions with respect to the substrate increase in the direction away from the light emitting diode (Kim, Fig. 3; para 16-17, wherein theta1 can be 30-75 degrees, and theta2 can be 30-60 degrees; it is well within the skill of one of ordinary skill in the art to choose values near 30 for theta 1 and values near 60 for theta2).  
Applicant has not disclosed that the claimed size is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.  The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
It has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).



17. The method of claim 14, wherein forming the pixel defining layer comprises: forming a plurality of pixel defining sub-layers 400 and 500 which are stacked in a direction away from the substrate, 
the pixel opening comprises a plurality of pixel sub-openings respectively penetrating through the plurality of pixel defining sub-layers (Kim Fig. 3), and 
opening areas of the plurality of pixel sub-openings increase in the direction away from the substrate (Kim, Fig. 3).  

18. The method of claim 17, wherein inclination angles of sides of the plurality of pixel sub-openings with respect to the substrate increase in the direction away from the substrate (Kim, Fig. 3; para 16-17, wherein theta1 can be 30-75 degrees, and theta2 can be 30-60 degrees; it is well within the skill of one of ordinary skill in the art to choose values near 30 for theta 1 and values near 60 for theta2).  
Applicant has not disclosed that the claimed size is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.  The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
.

Allowable Subject Matter

Claim(s) 6-7 would be allowable if rewritten to overcome the rejection(s) under pre-AIA  35 U.S.C. 112, 2nd paragraph, set forth in this Office action, and if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim 6 including:

6. The light emitting diode display panel of claim 4, 
wherein 
a material of each pixel defining sub-layer comprises a negative photoresist containing a photosensitizer, and 
a pixel defining sub-layer farther away from the substrate has a higher photosensitizer content.  





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Kevin Parendo/Primary Examiner, Art Unit 2819